DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered. Claims 1 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed September 16, 2022 with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 12 – 14 of the Remarks, filed September 16, 2022, with respect to independent claim(s) 9 and 15 have been fully considered and are persuasive.  The rejection of June 16, 2022 of claims 9 – 20 has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 8,030,871 B1), hereinafter Young.

Claim 1: Young discloses a method for generating sounds in a vehicle, comprising: generating sounds according to a longitudinal position of a position adjustable user input of a user control (see at least, “The horn control slider 418 is used to produce sound effects such as a horn or bell. The horn control slider 418 may be configured as a lever that travels along a linear control path,” Young Column 12 Lines 15 – 17) ) and an operating range of the user control that is subdivided into a plurality of group regions (see at least, “The volume and/or frequency characteristics of the sound effect may vary with the distance of travel of the slider from the neutral position. Hence, by moving the horn control slider 418 a greater distance from the neutral position, the sound effect produced is a louder and more aggressive warning sound. Conversely, by moving the slider a smaller distance, the sound effect produced is a lighter and less threatening warning sound. The intensity of the sound effects produced is relative to the distance the slider is moved from the neutral position,” Young Column 12 Lines 35 – 41, “if the horn control slider 418 is moved from the neutral position by a small amount… If the horn control slider 418 is moved from the neutral position by a greater amount… Further, if the horn control slider 418 is moved from the neutral position by an even greater amount,” Young Column 12 Line 52 – Column 13 Line 17), at least one of the plurality of group regions associated with two or more elements sounds unique to a group region within the plurality of group regions, the position adjustable user input being moveable between the plurality of group regions (see at least, “In an embodiment of the invention, the horn and/bell sound effect may comprise a plurality of individual sound effects that are generated in a combined matter based on the movement of the horn control slider 418. For example, if the horn
control slider 418 is moved from the neutral position by a small amount, the horn sound effect that is produced may constitute a single horn source having particular tonal or frequency characteristics. If the horn control slider 418 is moved from the neutral position by a greater amount, the horn sound effect that is produced may constitute two horn sources that have distinctive tonal and frequency characteristics so as to produce a two-tone chord or harmonic effect. Further, if the horn control slider 418 is moved from the neutral position by an even greater amount, the horn sound effect that is produced may constitute three horn sources that have distinctive tonal and frequency characteristics so as to produce a more com-plex three-tone chord or harmonic effect. The bell sound effect may be produced in a similar fashion, with the number of individual bell tones produced corresponding to the distance that the horn control slider 418 is moved from the neutral position. It should be appreciated that this embodiment of the horn control slider 418 emulates the sound and operation of classic train horns in service on actual locomotives, which are typically operated by compressed air fed from a locomotive main air reservoir and actuated by a manual lever or pull-cord. Any number of individual chimes or bells can make up a diesel horn and the controller can address each one and add it to the group depending on how far the horn control slider 418 is moved. Some diesel horns have a single chime, some have two or more (with some having as many as seven). The operator can control the number of chimes added to the horn sound effect by using the horn control slider 418,” Young Column 12 Line 52 – Column 13 Line 17).

Claim 6: Young discloses the method of claim 1, further comprising increasing an actual total number of sounds generated according to a position of the position adjustable user input within the plurality of group regions (see at least, “In an embodiment of the invention, the horn and/bell sound effect may comprise a plurality of individual sound effects that are generated in a combined matter based on the movement of the horn control slider 418. For example, if the horn control slider 418 is moved from the neutral position by a small amount, the horn sound effect that is produced may constitute a single horn source having particular tonal or frequency characteristics. If the horn control slider 418 is moved from the neutral position by a greater amount, the horn sound effect that is produced may constitute two horn sources that have distinctive tonal and frequency characteristics so as to produce a two-tone chord or harmonic effect. Further, if the horn control slider 418 is moved from the neutral position by an even greater amount, the horn sound effect that is produced may constitute three horn sources that have distinctive tonal and frequency characteristics so as to produce a more com-plex three-tone chord or harmonic effect. The bell sound effect may be produced in a similar fashion, with the number of individual bell tones produced corresponding to the distance that the horn control slider 418 is moved from the neutral position. It should be appreciated that this embodiment of the horn control slider 418 emulates the sound and operation of classic train horns in service on actual locomotives, which are typically operated by compressed air fed from a locomotive main air reservoir and actuated by a manual lever or pull-cord. Any number of individual chimes or bells can make up a diesel horn and the controller can address each one and add it to the group depending on how far the horn control slider 418 is moved. Some diesel horns have a single chime, some have two or more (with some having as many as seven). The operator can control the number of chimes added to the horn sound effect by using the horn control slider 418,” Young Column 12 Line 52 – Column 13 Line 17).

Claim 7: Young discloses the method of claim 1, further comprising increasing an actual total number of sounds generated according to a position of the position adjustable user input within one of the plurality of group regions (see at least, “In an embodiment of the invention, the horn and/bell sound effect may comprise a plurality of individual sound effects that are generated in a combined matter based on the movement of the horn control slider 418. For example, if the horn control slider 418 is moved from the neutral position by a small amount, the horn sound effect that is produced may constitute a single horn source having particular tonal or frequency characteristics. If the horn control slider 418 is moved from the neutral position by a greater amount, the horn sound effect that is produced may constitute two horn sources that have distinctive tonal and frequency characteristics so as to produce a two-tone chord or harmonic effect. Further, if the horn control slider 418 is moved from the neutral position by an even greater amount, the horn sound effect that is produced may constitute three horn sources that have distinctive tonal and frequency characteristics so as to produce a more com-plex three-tone chord or harmonic effect. The bell sound effect may be produced in a similar fashion, with the number of individual bell tones produced corresponding to the distance that the horn control slider 418 is moved from the neutral position. It should be appreciated that this embodiment of the horn control slider 418 emulates the sound and operation of classic train horns in service on actual locomotives, which are typically operated by compressed air fed from a locomotive main air reservoir and actuated by a manual lever or pull-cord. Any number of individual chimes or bells can make up a diesel horn and the controller can address each one and add it to the group depending on how far the horn control slider 418 is moved. Some diesel horns have a single chime, some have two or more (with some having as many as seven). The operator can control the number of chimes added to the horn sound effect by using the horn control slider 418,” Young Column 12 Line 52 – Column 13 Line 17).

 Allowable Subject Matter
Claims 2 – 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652